DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 11 and 13 simply set forth using the polyurethane(s) but provide no further indication as to what kind(s) of process step(s) would meet this limitation.  It is consequently unclear what methods/processes applicant is intending to encompass. Claim 14, which depends on Claim 13, does not remedy the deficiencies of Claim 13.  A claim is indefinite where it merely recites a use 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 9 and 11 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0141236 to Nakamura et al., as evidenced by WO 2013/002974 to Margl et al. in view of US 2009/0227758 to Miyazaki et al.
Regarding Claims 1 - 3.  Nakamura et al. teaches a process for producing a polyurethane article comprising reacting - i.e. combining/mixing to give a reaction mixture that is reacted to completion to give a polyurethane - a polyisocyanate; a polyol component; a hydrazine compound; and a catalyst component (Claims 1 and 4).  The polyisocyanate compound may specifically correspond to a urethane-modified polyisocyanate (Paragraph 0086); Margl et al. provides evidence that urethane-modified polyisocyanates are alternatively known as prepolymers (Page 6, Line 23).  The polyol component may comprise multiple polyols and the catalyst component may comprise multiple catalysts as is evidenced by at least Example 2 of the reference.  

Nakamura et al. does not expressly teach combining the polyisocyanate and hydrazide compound prior to mixing with other components of the reaction mixture.  However, it has been held that a selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See In Re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (MPEP 2144.04(IV)(C)) Before the effective filing date of the instantly claimed invention, it would have been obvious to combine the polyisocyanate compound comprising a urethane-modified polyisocyanate/prepolymer and hydrazide compound in Nakamura et al. prior to mixing with the other components of the reaction mixture.  Miyazaki provides evidence that polyisocyanate compositions used in the preparation of polyurethane foams can contain undesirable aldehyde impurities (Paragraph 0009).  The motivation would then have been that combining the polyisocyanate and hydrazide compounds prior to mixing with other components would provide advantages such as reduction of aldehyde impurities in the polyisocyanate before it is incorporated into the reaction mixture.  
Regarding Claim 4.  Nakamura et al. teaches the process of Claim 1 wherein the hydrazine compound may be added in an amount of 0.05 to 3.0 parts by weight, based on 100 parts by weight of the polyol mixture (Paragraph 0014).  Nakamura et al. further teaches combining the polyisocyanate component and polyol mixture - i.e. all the ingredients corresponding to instantly claimed components (a) – (f) - in a 50:50 weight ratio (Paragraphs 0101 – 0102; Example 2).  This corresponds to an amount of hydrazine compound of roughly 0.03 to 1.5 weight percent relative to the total weight of the instantly claimed components (a) – (f).
Regarding Claim 5.  Nakamura et al. teaches the process of Claim 1 wherein the polyols, i.e. (b) the polymeric compounds having groups reactive toward isocyanates - comprise polyether polyols (Paragraphs 0087 and 101; and Example 2).
Regarding Claims 6 - 8.  Nakamura et al. teaches the process of Claim 1 wherein dimethylaminoethanol is suitably used in the catalyst component (Paragraph 0089).  Dimethylaminoethanol corresponds to an incorporable amine catalyst, as it has one hydroxyl group which is reactive toward isocyanates.  Dimethylaminoethanol comprises one tertiary aliphatic amino group bearing two methyl moieties and an ethanol moiety.
Regarding Claim 9.  Nakamura et al. teaches the process of Claim 1 wherein the polyurethane may be a polyurethane foam (Paragraph 0011).  The ingredients may be provided to prepare a foam with a density of 0.03 g/cm3 (30 g/L) (Paragraph 0024).
Regarding Claim 11.  Nakamura et al. teaches the process of Claim 1 wherein the polyurethane may be contained within a cushion for furniture (Paragraph 0124).
Regarding Claim 12.  Nakamura et al. teaches a polyurethane prepared by the process of Claim 1 (Claims 1 and 4; Paragraph 0080).
Regarding Claims 13 and 14.  Nakamura et al. teaches the polyurethane of Claim 12 wherein the polyurethane may be provided in an automobile (Claims 1 and 4; Paragraph 0080), i.e. in an enclosed space within a means of conveying.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0141236 to Nakamura et al. as evidenced by US 2009/0227758 to Miyazaki et al. - as applied to Claim 1 above - and further in view of US 4,048,105 to Salisbury.
Regarding Claim 10.  Nakamura et al. teaches the process of Claim 1 but does not expressly teach the polyurethane produced is a compact polyurethane with an average density of more than 850 g/L.  However, Salisbury teaches the concept of preparing car parts from urethane compositions to obtain products having a density of 55 pcf (881 g/L) (Column 1, Lines 5 – 6; Table 1).  Nakamura et al. and Salisbury are analogous art as they are from the same field of endeavor, namely polyurethane products.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to prepare the polyurethane of Nakamura et al. with the density taught by Salisbury.  The motivation would have been .

Response to Arguments
Applicant's arguments filed January 22, 2021 have been fully considered but they are not persuasive because:
A) With respect to the rejection of Claims 11, 13, and 14 under 35 U.S.C. 112(b), applicant argues MPEP 2173.05(q) sets forth “utilizing” as an interchangeable synonym for “using” because this section contains a discussion of both “use” claims and “utilizing” claims.  However, that both types of claims as characterized as “use” claims and in the same section is not evidence that that the words “use” and “utilizing” may be used interchangeably.  The Office maintains the position that claims employing the word “utilizing” are distinguished by the discussion in the MPEP, in which it is indicated that a claim that clearly recited the step of “utilizing” was not indefinite under 35 U.S.C. 112.   On the other hand, instant Claims 11 and 13 set forth a processing comprising “using” and a method of “using” polyurethanes comprising “using” the polyurethanes.  These processes are indefinite, as merely recites a use with any active, positive step delimiting how this “using” is actually practiced.  
arguendo that the organization of the MPEP controls the scope and/or interchangeability of claim language, applicant’s argument appears to support the Office’s position.  Though both are described as “use” claims, the discussion of claims containing the word “utilizing” is placed in a different subsection than the discussion of claims containing the word “using”.
B) Applicant argues that the applied references do not teach a polyisocyanate comprising a polyisocyanate prepolymer.  However, it is the Office’s position that this new limitation is implicitly taught by primary reference US 2006/0141236 to Nakamura et al.  The references teaches the polyisocyanate compound may specifically correspond to a urethane-modified polyisocyanate in Paragraph 0086.  Margl et al. provides evidence that urethane-modified polyisocyanates are alternatively known as prepolymers (Page 6, Line 23).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELISSA A RIOJA/Primary Examiner, Art Unit 1768